      Case 1:20-cv-04546-NRB Document 16 Filed 04/09/21 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------X
DAVID MCGLYNN,

                      Plaintiff,
                                                             MEMORANDUM AND ORDER
                - against -
                                                              20 Civ. 4546 (NRB)
CUBE NEW YORK INC.,

               Defendant.
-------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE


       Plaintiff David McGlynn, a professional photographer

(hereinafter “plaintiff” or “McGlynn”), sued defendant Cube

New York Inc. (hereinafter “defendant” or “Cube”), a website

operator, alleging that defendant violated the Copyright Act

and     the   Digital     Millennium        Copyright       Act   (“DMCA”)     by

displaying       nine        of   plaintiff’s        copyrighted       original

photographs      of    the    Playboy   Club    in    New    York   City     (the

“Photographs”) without a license and without gutter credits.

       On September 18, 2018, in an article entitled “Why women

love NYC’s new Playboy Club,” the New York Post featured the

Photographs,      with       gutter   credits    below       certain   of     the

Photographs attributing the works to plaintiff.                     ECF No. 1

¶ 8.     McGlynn had licensed the Photographs to the New York

Post.     Id.    Plaintiff alleges that three days later, Cube

displayed the Photographs in a commercial context without


                                        1
   Case 1:20-cv-04546-NRB Document 16 Filed 04/09/21 Page 2 of 11



license or attribution on its website in connection with an

article titled “Playboy Club is Back in #MeToo Era.”                Id.

¶¶ 11-12.

     Defendant was served on June 16, 2020.      ECF No. 4.    After

defendant failed to respond to the complaint or otherwise

defend   the   action,    plaintiff    sought    and   received      a

Certificate of Default from the Clerk of Court.          ECF No. 8.

Before the Court is plaintiff’s motion for default judgment.

See ECF No. 9.   For the reasons set forth below, that motion

is granted in part and denied in part.

                            Discussion

     “In light of [Cube]’s default, a court is required to

accept all of [McGlynn’s] factual allegations as true and

draw all reasonable inferences in its favor.”            Finkel v.

Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009).            Nonetheless,

“prior to entering default judgment, a district court is

‘required to determine whether the [plaintiff’s] allegations

establish [the defendant’s] liability as a matter of law.”

City of New York v. Mickalis Pawn Shop, LLC, 645 F.3d 114,

137 (2d Cir. 2011) (alterations in original) (quoting Finkel,

577 F.3d at 84).     Further, a default “is not considered an

admission of damages.”       Cement & Concrete Workers Dist.

Council Welfare Fund v. Metro Found. Contractors Inc., 699

F.3d 230, 234 (2d Cir. 2012) (quoting Greyhound Exhibitgroup,

                                 2
   Case 1:20-cv-04546-NRB Document 16 Filed 04/09/21 Page 3 of 11



Inc. v. E.L.U.L. Realty Corp., 973 F.2d 155, 158 (2d Cir.

1992)); see also Au Bon Pain Corp. v. Artect, Inc., 653 F.2d

61, 65 (2d Cir. 1981).           Rather, following a default, we “may

determine       [whether]     there      is       sufficient      evidence         [to

establish damages] either based upon evidence presented at a

hearing”    held    under    Rule      55(b)(2)      “or   upon      a    review   of

detailed affidavits and documentary evidence.”                             Cement &

Concrete, 699 F.3d at 234.              Regardless of how the record is

developed, “[t]here must be an evidentiary basis for the

damages sought by plaintiff.”               Id.

     “[I]n an appropriate case, separate DMCA and copyright

awards might be permissible,” Agence France Presse v. Morel,

No. 10 Civ. 2730, 2014 WL 3963124, at *10 (S.D.N.Y. Aug. 13,

2014),    but    ordinarily      the    law    forbids      a   plaintiff       from

recovering twice for the same injury.                      See, e.g., Cengage

Learning, Inc. v. Globonline SDN, No. 14 Civ. 3174, 2018 WL

1989574, at *3 (S.D.N.Y. Apr. 25, 2018); Marshall v. Marshall,

No. 08 Civ. 1420, 2012 WL 1079550, at *23 (E.D.N.Y. Mar. 30,

2012), aff’d, 504 Fed. App’x 20 (2d Cir. 2012) (“The Court is

mindful     that   plaintiff       is    not      entitled      to       duplicative

recoveries for the same intellectual property theft under

multiple     theories       of    liability”)         (internal           quotations

omitted).



                                        3
     Case 1:20-cv-04546-NRB Document 16 Filed 04/09/21 Page 4 of 11



     1. Alleged Violations of the Digital Millennium Copyright
        Act

       First, in connection with defendant’s removal of the

gutter credits, plaintiff alleges that defendant’s infringing

conduct included nine violations of the DMCA arising from the

manipulation of copyright management information (“CMI”).

See 17      U.S.C.   §   1202(b).     As   compensation,     he    requests

statutory damages of $2,500 per violation, for a total damages

award of $22,500.        See id. § 1203(c)(3)(B) (“[A] complaining

party may [seek] to recover an award of statutory damages for

each violation of section 1202 in the sum of not less than

$2,500 or more than $25,000.”).

       For purposes of this provision, CMI is defined to include

“[t]he name of, and other identifying information about, the

author” and/or “the copyright owner of [a copyrighted] work,”

when such information is “conveyed in connection with copies

. . . of a work.”               Id. § 1202(c)(2)-(3).        Courts have

construed this definition to encompass photo credits conveyed

in connection with copyrighted photographs, whether or not

“the CMI . . . appear[s] on the work itself.”               Agence France

Presse v. Morel, 769 F. Supp. 2d 295, 305 (S.D.N.Y. 2011).

       To   plead    a   successful   Section   1202(b)(3)        claim,   a

plaintiff must prove the following: “(1) the existence of CMI

in    connection     with   a   copyrighted   work;   and    (2)    that   a


                                      4
     Case 1:20-cv-04546-NRB Document 16 Filed 04/09/21 Page 5 of 11



defendant ‘distribute[d] . . . works [or] copies of works’;

(3) while ‘knowing that [CMI] has been removed or altered

without authority of the copyright owner or the law’; and

(4) while ‘knowing, or . . . having reasonable grounds to

know’    that     such       distribution         ‘will     induce,    enable,

facilitate, or conceal an infringement.’”                  Mango v. BuzzFeed,

Inc., 970 F.3d 167, 171 (2d Cir. 2020) (citing 17 U.S.C.

§ 1202(b))      (alterations         in       original).      Thus,        Section

1202(b)(3)      of     the     DMCA       creates     a    “double-scienter”

requirement, which compels a plaintiff to show that “the

defendant who distributed improperly attributed copyrighted

material [had] actual knowledge that CMI ‘ha[d] been removed

or altered without authority of the copyright owner or the

law,’ as well as actual or constructive knowledge that such

distribution ‘w[ould] induce, enable, facilitate, or conceal

an infringement.’”       Id.

      Here,     plaintiff      has    clearly       pled   the     first    three

elements of the statute.         First, plaintiff adequately alleges

that the Photographs contained CMI by reference to the gutter

credits — which specify plaintiff’s name — in the New York

Post article.        ECF No. 1-2; see Mango v. BuzzFeed, Inc., 356

F. Supp. 3d 368, 378 (S.D.N.Y. 2019), aff’d, 970 F.3d 167 (2d

Cir. 2020) (“the gutter credit need not be on the Photograph

or   present    in     the    Photograph’s        metadata    to    constitute

                                          5
   Case 1:20-cv-04546-NRB Document 16 Filed 04/09/21 Page 6 of 11



protected CMI”).    Second, plaintiff sufficiently alleges that

defendant distributed the Photographs, without attribution,

by reference to the article on Cube New York’s website.              ECF

No. 1-3.   Third, plaintiff adequately alleges that defendant

knew that the CMI had been removed or altered, as plaintiff’s

provision of an actual example of the infringing conduct

suffices to establish knowledge of the removal of CMI.               See,

e.g., Agence, 769 F. Supp. 2d at 306; BanxCorp v. Costco

Wholesale Corp., 723 F. Supp. 2d 596, 610 (S.D.N.Y. 2010).

Here, plaintiff appended defendant’s article, which displays

the Photographs without gutter credits.           ECF No. 1-3.

     Plaintiff   stumbles,   however,      in    connection   with    the

fourth element, which requires that plaintiff allege that

defendant knew that distribution of the Photographs would

“induce, enable, facilitate, or conceal an infringement.”              17

U.S.C. § 1202(b).     Though plaintiff has adequately alleged

the first three elements to establish a claim under Section

1202(b)(3), he must proffer additional allegations to support

the inference that Cube knew that its publication of the

Photographs would lead to infringement.          However, plaintiff’s

sparse factual allegations that “Cube New York did not license

the Photographs” and that “Cube New York [did not] have

Plaintiff’s    permission     or       consent     to   publish       the

Photographs,” ECF No. 1 ¶ 12, are insufficient to “permit the

                                   6
   Case 1:20-cv-04546-NRB Document 16 Filed 04/09/21 Page 7 of 11



court to infer more than the mere possibility of [the claimed]

misconduct,” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

Moreover, plaintiff’s allegation that defendant intended to

induce the infringement of plaintiff’s copyright, ECF No. 1

¶ 25, is nothing more than a “a legal conclusion couched as

a factual allegation,” Iqbal, 556 U.S. at 678 (internal

quotation marks omitted).

     The Court thus denies plaintiff’s motion for default

with respect to the DMCA claim.

  2. Alleged Violations of the Copyright Act

     Plaintiff         next    alleges    that      defendant      violated    the

Copyright       Act    by   publishing       the    Photographs,      for   which

plaintiff       is    the   “sole     owner    of    all    right,    title    and

interest,” where Cube did not “license the Photographs from

Plaintiff for its article, nor did [Cube] have Plaintiff’s

permission or consent to publish the Photographs on its

Website.”       ECF No. 1 ¶¶ 9, 12.                Plaintiff seeks statutory

damages of $2,500 for each of the nine Photographs.

     “To    state       a     claim    for    copyright        infringement,    a

plaintiff       must    plausibly       allege      facts   that     demonstrate

(1) ownership of a valid copyright, and (2) the defendant[’s]

copying    of    constituent,         original      elements    of   plaintiff’s

copyrighted work.”            McDonald v. West, 138 F. Supp. 3d 448,

453 (S.D.N.Y. 2015), aff’d, 669 F. App’x 59 (2d Cir. 2016).

                                         7
     Case 1:20-cv-04546-NRB Document 16 Filed 04/09/21 Page 8 of 11



Section 504(c) of the Copyright Act permits the award of

statutory damages “with respect to any one work . . . in a

sum of not less than $750 or more than $30,000 as the court

considers just.”     17 U.S.C. § 504(c)(1).        If the court finds

willful    infringement,    “the   court    in   its   discretion     may

increase the award of statutory damages to a sum of not more

than $150,000.”     Id. § 504(c)(2).      “Copyright infringement is

deemed willful by virtue of a defendant’s default.”                Rovio

Ent., Ltd. v. Allstar Vending, Inc., 97 F. Supp. 3d 536, 546

(S.D.N.Y. 2015) (citing All–Star Mktg. Grp., LLC v. Media

Brands Co., 775 F. Supp. 2d 613, 621–22 (S.D.N.Y. 2011)).

      There is no question that this claim is adequately stated

in the complaint: plaintiff alleges, inter alia, that he is

the exclusive rights holder for the Photographs registered

with the United States Copyright Office; that at no time did

he   permit    defendant   to   publish    those   images;   and    that

defendant nevertheless published the images on its website

without attribution to plaintiff.          See 17 U.S.C. § 501; id.

at § 106.     Thus we turn to the question of statutory damages.

      To the extent possible given the ranges set forth in 17

U.S.C. § 504(c), an award of “statutory damages should bear

some relation to actual damages suffered.”          RSO Records, Inc.

v. Peri, 596 F. Supp. 849, 862 (S.D.N.Y. 1984).           Thus, it is

common for courts to tether their assessments of statutory

                                   8
   Case 1:20-cv-04546-NRB Document 16 Filed 04/09/21 Page 9 of 11



damages to “the [copyright] owner’s loss of the fair market

value of the license fees he might have exacted of the

defendant.”   On Davis v. The Gap, Inc., 246 F.3d 152, 166 (2d

Cir. 2001).    Here, however, plaintiff has elected to seek

statutory damages and has chosen not to disclose the actual

sale price of his Photographs.       ECF No. 10 ¶ 17.   Thus we are

left without a viable actual damages amount on which to base

our award.    Moreover, plaintiff’s failure to disclose his

usual licensing fee can lead to an inference that it is de

minimis.   See, e.g., Seelie v. Original Media Grp. LLC, No.

19 Civ. 5643, 2020 WL 136659, at *4 (E.D.N.Y. Jan. 13, 2020);

Bass v. Diversity Inc. Media, No. 19 Civ. 2261, 2020 WL

2765093, at *4 (S.D.N.Y. May 28, 2020).        Further, the Court

finds the requested award of $2,500 per Photograph excessive

in light of the fact that each of the nine Photographs came

from plaintiff’s engagement at a single event.

     Nevertheless, the Court finds that an award of $1,000

per Photograph is appropriate.         The infringement of nine

Photographs, and the need to deter infringing conduct in the

future, justifies this award.        See, e.g., Dermansky v. Tel.

Media, LLC, No. 19 Civ. 1149, 2020 WL 1233943, at *4 (E.D.N.Y.

Mar. 13, 2020) (awarding $1,000 in statutory damages under

the Copyright Act for one act of infringement where there is

no evidence of any actual harm).

                                 9
   Case 1:20-cv-04546-NRB Document 16 Filed 04/09/21 Page 10 of 11



     Accordingly, plaintiff is entitled to statutory damages

of $1,000 for each of the nine Photographs — a total damages

award of $9,000.

  3. Attorneys’ Fees and Costs

     Additionally, pursuant to 17 U.S.C. § 505, this Court

has discretion to award reasonable attorneys’ fees to the

prevailing party in a copyright infringement action.                    Here,

plaintiff seeks $722.50 in attorneys’ fees and $440 in costs.

There can be no serious dispute that this is a reasonable

amount,   and   accordingly    plaintiff          is   entitled    to    the

$1,162.50 in fees and costs that he seeks.

                *                   *                   *

     Plaintiff’s    motion    for       default    judgment   is    hereby

granted in part and denied in part.          Plaintiff’s request for

damages pursuant to Section 1202(b) of the DMCA is denied.

However, plaintiff is granted damages for violations of the

Copyright Act in the principal amount of $9,000, plus post-

judgment interest to be calculated (from the date of entry of

the judgment) by the Clerk of Court at the rate set forth in

28 U.S.C. § 1961.    Plaintiff is further granted $1,162.50 in

reasonable fees and costs.

     The Clerk of Court is respectfully directed to enter

final judgment in favor of the plaintiff in accordance with



                                    10
  Case 1:20-cv-04546-NRB Document 16 Filed 04/09/21 Page 11 of 11



the terms of this Memorandum and Order and to terminate the

motion currently pending at docket entry 9.

     SO ORDERED.

Dated:    New York, New York
          April 9, 2021

                                  ____________________________
                                  NAOMI REICE BUCHWALD
                                  UNITED STATES DISTRICT JUDGE




                                11
